Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
Claims 2-9, 11-19, 21 are pending.
Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are moot in view of the new grounds of rejection presented in this Office Action. Note applicant argues the claims as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lines 6-7 “the behavior of the first user” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 11-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billmaier et al (US 20080270532), in view of Des Jardins et al (US 20150370818), both of record.
Regarding claim 2, Billmaier discloses teaches or suggests a method, comprising:
at a server system having one or more processors and memory storing instructions for execution by the one or more processors, the server system providing a content service (see at least Figures 1-2):
providing a first media item for playback based on a request from an application executing on an electronic device (see at least 0047, Figure 2);
receiving implicit feedback for the first media item, (see at least 0040 explicit/non-explicit rating of content);
the difference is Billmaier does not specifically show the implicit feedback includes movement of the first user from a first region to a second region during the playback of the first media item; and the movement of the first user from the first region to the second region indicates a positive or negative preference for the first media item. 
However, in the same field of endeavor, Des Jardins teaches it is well known in the art to monitor implicit user feedback for example determining content accessed by a user on the way to work (see at least Des Jardins 0038). Note the user on the way to work clearly is moving from one region to another. The content accessed is clearly provided for playback based on a request from an application executing on an electronic device, in this case the user’s device and the fact that the user accesses the media content on the way to work is clearly indicative of positive preference for that media content. 
Since the method of Billmaier monitor user’s feedback to determine recommended content for the playlist, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring user movement while accessing media content as taught by Des Jardins in order to learn users preferences for making appropriate media recommendations for mobile users.
Billmaier/Des Jardins further teaches:
using the received implicit feedback including the positive or negative preference for the first media item, to provide a media recommendation to the electronic device (see at least Des Jardins 0031 user watch a show or access a song for the entire length, Billmaier 0032:an indication of disapproval may cause the content to be removed and/or recommended less often. Likewise, and expression of approval may result in the content appearing more often and/or more prominently in future playlists for this or other users.).

Regarding claim 3, Billmaier/Des Jardins teaches the method of claim 2, wherein the received implicit feedback further indicates a timing of the movement relative to the playback of the first media item (see at least Des Jardins 0038, determining any content accessed by a user on the way to work).

Regarding claim 4, Billmaier/Des Jardins teaches the method of claim 2, further comprising:
receiving explicit feedback for the first media item (see at least Billmaier 0032 an indication of disapproval may cause the content to be removed and/or recommended less often. Likewise, an expression of approval may result in the content appearing more often and/or more prominently in future playlists): and
using the received explicit feedback to provide the media recommendation to the electronic device (Billmaier 0042 adjusting ratio of content types in the playlist);
wherein the received explicit feedback for the first media item comprises a first user input for controlling the playback of the first media item, wherein the first user input for controlling the playback of the first media item is one of.: play, stop, pause, fast forward, rewind, next track, or previous track command (Billmaier 0033 content skipped during play).

Regarding claim 5, Billmaier/Des Jardins teaches the method of claim 2, further comprising:
receiving explicit feedback for the first media item (Billmaier 0033 content skipped during play): and
using the received explicit feedback to provide the media recommendation to the electronic device (Billmaier 0032, an indication of disapproval may cause the content to be removed and/or recommended less often. Likewise, and expression of approval may result in the content appearing more often and/or more prominently in future playlists for this or other users.).
wherein: the received explicit feedback for the first media item associated with the behavior of the first user further includes an indication of a second user input, the second user input providing feedback for the first media item (Billmaier 0040 explicit rating).

Regarding claim 6, Billmaier/Des Jardins teaches the method of claim 5, wherein:
the second user input for providing feedback for the first media item is one of: an input for liking, an input for commenting on, an input for marking as favorite, an input for bookmarking, an input for sharing, an input for adding to a playlist, or an input for expressly indicating a preference for the first media item (see at least 0019 sharing content with other users).

Regarding claim 7, Billmaier/Des Jardins teaches the method of claim 2, wherein the received implicit feedback for the first media item includes one or more indications of behavior that implicitly correspond to the playback of the first media item and do not correspond to an explicit user input to the application for controlling playback of or providing feedback for the first media item (see at least Billmaier 0019 usage data includes the time the content was acquired into the library, the number of times the content has been played, how much of the content was actually played out each time, the timestamp when each play occurred, the source of the content (downloaded, ripped, purchased, etc), user ratings of media, the history of sharing the content with other users, and consumption patterns of the content by other users).

Regarding claim 8, Billmaier/Des Jardins further teaches the method of claim 2, further including:
using explicit feedback for the first media item, determining first user preference for the first media item (see Billmaier 0051 preference information for the user from the content and/or usage data);
using the received implicit feedback for the first media item,
determining a second user preference for the first media item (see Billmaier 0051 adapt preference information over time as more usage data is acquired); and
the difference is Billmaier/DesJardins does not specifically show if the first user preference Is opposite to the second user preference, providing the media recommendation in accordance with the first user preference.
However, Billmaier clearly teaches explicit/non-explicit rating (see at least 0040). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include providing the media recommendation in accordance with any user preference including the claimed first user preference depending on applications requirements.

Regarding claim 9, Billmaier/DesJardins teaches or suggests the method of claim 8, wherein:
the received implicit feedback for the first media item comprises detecting a change in wireless connectivity (see at least Billmaier 0045 content currently being listened to in a building, facility, organization, social setting, coffee shops, restaurants, night clubs, bars or other social gathering places, 0046 server detects a number of people via a Wi-Fi terminal hotspot),
the change in wireless connectivity occurred within a predefined period of time after an end of the first media item was reached (see at least Billmaier 0045, note content being listened to in a gathering place clearly suggest the gathering ending and listeners moving after the content finish playing), and
the second user preference for the first media item, determined based on the received implicit feedback, indicates a positive user preference (see at least Billmaier 0046 playlist tailored to the tastes of people and/or location, Des Jardins 0031 watch a show or accessed a song for the entire length).

Regarding claim 11, Billmaier/Des Jardins teaches or suggests the method of claim 8, wherein: 
the received implicit feedback for the first media item includes a determination that a playback count of the first media item on the electronic device satisfies a threshold playback count indicating a positive user preference (see at least Billmaier a0020 usage data include a number of times the content is sideloaded/downloaded to a mobile device (e.g. a portable music player 118), Billmaier 0049 usage data may include one or more of how often a song is played, locations in which a song is played, time and/or dates when a song Is played).
Note Billmaier teaches the concept of the claimed playback count when Billmaier shows usage data include a number of times the content is downloaded to a mobile device). Since the recommendation of Billmaier/Des Jardins is based on inferred user preferences, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to include such count threshold in order to effectively infer user preferences.

Claims 12, 21 essentially correspond to a server system and non-transitory computer program product for performing the method of claim 2 respectively, thus are rejected for the same reasons discussed in claim 2 above.

Claims 13-19 essentially correspond to a server system for performing the method of claims 3-9, thus are rejected for the same reasons discussed in claims 3-9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yee et al (US 20080319827 A1) teach mining implicit behavior including an architecture that can monitor transactions between a content consumer and a user-interface that provides the content. The architecture can also monitor environment variables that relate to a content consumption environment. From one or both of these potential sources, the architecture can identify implicit behavior on the part of the content consumer that relates to the consumption of the content. The implicit behavior can be employed to determine or infer effects of the consumed content, which can supplement, enhance, or replace conventional explicit consumer feedback. As an example, an environment variable can relate to a location of the content consumer 110, to a count of content consumers 110 in the environment 204, or even a location of the environment 204. For instance, especially with entertainment-based content 108, certain behaviors such as skipping a music track in a playlist can be indicative of a low level of interest or approval, however, additional implicit behaviors can account for factors generally excluded from such information, such as a determination of a tendency to skip a particular music track when the environment 204 includes multiple content consumers 110, or when the content consumer 110 is at a particular location, but a contrary tendency not to skip the song (and perhaps increase the volume) when the content consumer 110 is alone or when driving an automobile. Such information could be used to earmark or categorize the music track (and potentially direct marketing thereof) as "travel music" or the like.

Maccini et al (US 20190312941 A1) teach a method and system for measuring and analyzing in vehicle media consumption and user interaction with a vehicle through an in vehicle entertainment system located in the vehicle. The in vehicle entertainment system receives media content. The method and system monitor both the media content and user interaction with the vehicle with content and interaction measurement software stored in the storage of the head unit of the vehicle as a module on the in vehicle entertainment system. The content measurement software directly records data relative to the media content being played or user interaction, in real time, as a data set and transmits the data set relative to the media content being played and user interaction to at least one immutable distributed ledger. The data set includes at least the local time of the start of the media content or the user interaction and is hashed.

Dotan-Cohen et al (US 20170032248 A1) teach an event tracker detects instances of events of a user and an activity analyzer detects instances of activities of the user based at least in part on sensor data. The system comprises one or more event models (e.g., probabilistic models), such as event models 261. Examples of user behavior that may be detectable by a corresponding event model include the user driving a car, searching the internet, launching a streaming movie application or service, making a reservation, writing a review, ordering a cab, launching a specific application, riding a bike, eating at a particular restaurant, being in a geographic region, being at a geographic location, attending a meeting, causing a sensor reading from a mobile device, going to the gym, and being at work, launching a service content item, interacting with a service content item, listening to a song or video, downloading a service content item, and/or any combination thereof, amongst many more possibilities. Data acquired by data collection component 215 and processed by event tracker 216 on aggregate forms a detailed record of patterns of instances of events involving users and venues. These patterns can provide understanding and knowledge to system 200 and can be identified and detected by the various components of system 200 including event tracker 216 and presentation component 298. For example, presentation component 298 may employ at least some of these patterns of instances of events (e.g., using event records) in recommending service content items to users (e.g., associated with user profiles 222).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        7 September 2022